636 F.3d 524 (2011)
STRIKEPOINT TRADING, LLC, a California limited liability company and Optioneer, LLC, a Nevada limited liability company, Plaintiffs-Appellees,
v.
Aimee Elizabeth SABOLYK, an individual and Global Asset Advisors, LLC, an Illinois limited liability company, Defendants-Appellants, and
John Matthew Mondragon, Defendant.
No. 09-56510.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 11, 2011.
Filed February 22, 2011.
Lawrence James Hilton, O'Neil LLP, Irvine, CA, for the plaintiff-appellee.
Jeffrey Alan Sklar, Law Offices of Jeffrey A. Sklar, Los Angeles, CA, for the defendants-appellants.
Before: ALFRED T. GOODWIN, DOROTHY W. NELSON, and N. RANDY SMITH, Circuit Judges.

ORDER
This appeal is DISMISSED as moot.
During oral argument, counsel for Strikepoint Trading, LLC ("StrikePoint"), represented that (1) neither Global Asset Advisors ("GAA") nor Sabolyk had violated the permanent injunction entered by the district court in this case (which ended in August 2010); (2) Strikepoint would not seek any damages from either Appellant regarding the permanent injunction or the trade secrets claims in the case; and (3) Strikepoint would not seek attorney fees from GAA in this case and, if seeking attorney fees at all, would only seek them from Sabolyk as they relate to the jury verdict of $102,300 for breach of contract.
With such representations by counsel for Strikepoint, counsel for the Appellants agreed the case was moot. A certified copy of this order shall serve as the mandate of this court.
DISMISSED.